EXAMINER'S AMENDMENT
This action is a response to the filing on 5/23/2022. Examiner acknowledges the amendments made to claims 1 and 12-17 and the cancellation of claim 2.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Rozman on 6/3/2022.

The application has been amended as follows: 
10. (Currently Amended) The method of claim 1, further comprising:

obtaining a training set having a plurality of entries, each of the plurality of entries associating of a person with a treatment plan for the person; and 

developing a model based on the training set.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/23/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 12, and 17, the prior art of record does not tech or suggest a method for delivering transcranial magnetic stimulation (TMS) or device that implements a TMS method, as claimed by Applicant, that includes the following combination of steps: 
identifying, based at least in part on a connectivity-based parcellation, a first upstream target brain region;
computing, in at least one computing system, a region-seeded connectivity map of the first upstream target brain region of the subject based at least in part on a brain network connectivity;
identifying at least one downstream projection region of the subject associated with the first upstream target brain region of the subject, wherein the first upstream target brain region comprises anterior dorsolateral prefrontal cortex and the at least one downstream projection region comprises subgenual cingulate;
	computing, in the at least one computing system, a region-seeded connectivity map of the at least one downstream projection region of the subject;
identifying a first upstream projection region of the subject that demonstrates functional connectivity to the at least one downstream projection region of the subject;
determining positioning for a TMS coil with respect to the first upstream projection region of the subject in accordance with a cortical column cosine aiming principle; and
causing delivery of the TMS to the subject via the TMS coil according to the determined positioning.

Claims 3-11, 13-16, and 18-20 are dependent on allowed matter from claims 1, 12, and 17 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791 

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791